Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
Applicant argues the rejection set forth in the final office action of 11/03/2021 over claims 1-8, 11, 15, and 16.
Applicant argues that Rue teaches that the burners (15) in the bottom wall are located to ensure a substantially uniform residence and states other items about the burner locations on page 11 of the remarks of the advisory action filed 01/31/2022.  Applicant indicates Rue fails to disclose any cap and that the burners must be flush with an interior surface of the refractory level 21.  Applicant relies on Fig. 1 for support that the burners must be flush with the refractory layer.
In response to these arguments, Examiner agrees Rue is silent in the disclosure as to precise placement of a burner cap relative to the bottom wall surface that will hold the molten glass. 
MPEP 2125 states:
When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.").
Rue gave no indication that the drawings are drawn to scale and thus they may not be relied on to show dimensions when the specification and claims of Rue is silent as to the height of the burners relative to the melter floor.  Furthermore, the specification discusses the burners placed relative to never mentions the burners needing to be flush with the melter floor). In view of the disclosure and claims of Rue the argument of Applicant that the burner must be flush with the melter floor as shown in Fig 1 may not be relied on.
Additionally, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Rue does not disclose or suggest the submerged combustion burners relative to the melter floor, the melt, the height relative to a direction of gravity or any motivation that would teach away from the combination with Cai provided in the rejection of 11/03/2021.
	Regarding Cai, Applicant states Cai does not disclose how the submerged combustion burner is mounted in the melter of Rue.  Examiner maintains that one of ordinary skill in the art would be motivated to determine the appropriate positioning of the submerged combustion burner of Cai in the submerged combustion burner melter of Rue as described in its entirety in the rejection filed 11/03/2021.
Applicant argues that it would be obvious to one of ordinary skill in the art to determine proper positioning of Cai’s burner in Rue’s melter and that claim 1 recites specific relationships that are not disclosed by the prior art and speculations and assumptions cannot support the rejection.

One skilled in the art would be inclined to use the burner Cai discloses with a protective cap that may significantly increases the operating life of the submerged combustion burner Cai [0029], since it has been held that the desire to enhance commercial opportunities is common-sensical even absent any hint of suggestion in the references themselves.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Applicant has not addressed the reasoning provided via KSR other than state it is speculation and assumption.  Examiner disagrees because at least [0024], [0030] and [0076] of Cai disclose that one skilled in the art would be inclined to modify the embodiments discussed by Cai and readily appreciate many modifications are possible, thus generally motivating one skilled in the art to optimize the burner placement, see also routine optimization of MPEP 2144.04  A person of skill in the art would have reason to pursue the placement of the burner of Cai within the melter floor of Rue to optimize molten glass flow as indicate by both Rue and Cai, maintain the lifetime of the apparatus as desired by both Rue and Cai with reasonable expectation of success.  At least [0067] discusses optimization of the thickness 
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
It would also be obvious to one skilled in the art to determine the proper positioning of the burner with the protective cap made obvious by Cai within the melter of Rue to properly heat a melt and achieve a skull layer and melt homogeneity without heat loss (Rue [0028]- [0031]) and still protecting the life of the burner itself as desired by Cai (at least [0029]).
Applicant should additionally see MPEP 2144.05 which states:
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
The arguments of 01/31/2022 state that there is no reason to optimize the placement of the burner of Cai in the melter of Rue or optimize dimensions of the burner as recited in the rejection of 11/03/2021.  Examiner does not agree with these arguments as addressed above. Applicant has provided no evidence that the presently claimed invention would perform differently, significantly modified the operation of the device, or have any unexpected results. 
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741